Citation Nr: 1303275	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  10-37 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for convulsive disorder, grand mal, has been submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The December 2008 rating decision declined reopening the claim finding no new and material evidence had been submitted.  The subsequent November 2010 supplemental statement of the case (SSOC), however, effectively reopened the claim and denied it on the merits.  Regardless of RO actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  

The Veteran had a hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of that proceeding has been associated with the claims file.

The record reflects that after the final SSOC the Veteran submitted additional relevant evidence to the Board in March 2012 at his Board hearing.  No subsequent SSOC was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2012).  

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.

The issue of entitlement to service connection for convulsive disorder, grand mal, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed April 1979 rating decision declined to reopen the claim of entitlement to service connection for epilepsy, grand mal, finding that the Veteran had not submitted new and material evidence sufficient to establish entitlement to service connection.  

2.  Evidence received since the April 1979 rating decision raises a reasonable possibility of substantiating the Veteran's convulsive disorder, grand mal, claim.


CONCLUSIONS OF LAW

1.  The April 1979 rating decision that denied the claim to reopen entitlement to service connection for epilepsy, grand mall, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  Evidence received since the April 1979 rating decision in relation to the Veteran's claim for entitlement to service connection for convulsive disorder, grand mal, is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim for entitlement to service connection for convulsive disorder, grand mal.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.  The claim on the merits requires additional development, which is addressed in the remand below.  
 
New and Material Evidence

The Veteran claims that he experienced seizures as a young child, but that from age 14 he did not have any problems with seizures or take any medication to control his prior seizures.  Eight to ten weeks into service, the Veteran asserts that he slipped in the shower and hit his head, after which he again began to experience seizures.  The Veteran contends that his childhood seizure problems had fully resolved and that his current seizure problems are due to striking his head in the shower during service.        

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2012).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2012).

Prior to the most recent claim, the Veteran filed a petition to reopen a claim of entitlement to service connection for epilepsy, grand mal, in January 1979.  The claim was denied in an April 1979 rating decision.  The Veteran did not appeal the denial by submitting a timely Notice of Disagreement or other indication of disagreement with the rating decision within one year.  The denial of his claim consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2012).  

As a result, a claim for entitlement to service connection for convulsive disorder, grand mal, may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

As already noted, a petition to reopen a claim for entitlement to service connection for epilepsy, grand mal, was denied in an April 1979 rating decision.  The evidence of record at the time of the April 1979 rating decision consisted of the Veteran's service treatment records (STRs), an April 1979 VA Social Service Survey, and several private treatment records.  

The Veteran's STRs include a normal neurologic examination on enlistment in June 1969.  In a contemporaneous Report of Medical History, the Veteran denied any history of dizziness, fainting spells, epilepsy, or fits.  A September 1969 hospital report, however, noted that the Veteran had been diagnosed with epilepsy before entry into service and for which he had been on medication.  The Veteran stated that prior to entry into service he had experienced his last seizure in June 1969.  In addition, both his mother and father had a history of seizures.  The Veteran indicated that he had experienced a seizure a few days ago, during which time he had blacked out and fallen.  The diagnosis was seizure disorder.  Subsequent January 1970 Medical Board findings indicated that the Veteran had been taking medication since age 14 for recurrent seizures, but that about two months prior to his enlistment he discontinued his medications.  One month later, and prior to entry into service, he had a generalized convulsion.  Ongoing episodes were described as beginning with headaches and nervousness and followed by blacking out.  After awaking, the Veteran often noted that he had been incontinent and had abrasions on his tongue.  Thereafter, he often felt tired and experienced muscle soreness.  He had been told that he exhibited clonic jerking when unconscious.  The Veteran's mother was under treatment for a seizure disorder and his father, although deceased, was said to have had seizures.  Laboratory and diagnostic testing while in service had been normal and the Veteran was not observed to have a seizure while in the hospital.  During two weeks of subsequent convalescent leave, however, the Veteran reported a grand mal seizure that had been witnessed by his mother.  The Medical Board findings referenced a letter from the Veteran's private physician (which is not of record) that documented prescription treatment for probable grand mal seizures beginning in 1965.  The Veteran's condition had not changed during his hospitalization while in service.  The final diagnosis was convulsive disorder, grand mal.  The Medical Board concluded that the Veteran was unfit for further service by reason of physical disability, which was neither incurred in nor aggravated by a period of active military service but had existed prior to service.  The Veteran signed a January 1970 statement indicating that the Medical Board findings had been fully explained to him, namely that his convulsive disorder, grand mal, was not incurred in or aggravated by service.  

A January 1979 Medical Affidavit indicated that the Veteran had presented for treatment for epilepsy, that he had been discharged from service in 1970 due to epilepsy, that he had experienced four seizures in the past month, and that he had run out of medication.  The diagnosis was extreme obesity, hypertension, and question of epilepsy.

An April 1979 VA Social Service Survey, which included the Veteran's assertions that he had experienced grand mal seizures beginning in childhood, but that he had been seizure free beginning at age 14.  Five years later, during service, the seizures started again and he had experienced ongoing seizures for the following 10 years.  The Veteran indicated that no individuals other than relatives had experienced a seizure since separation from service.  The Veteran averaged two seizures per week, with about 90 percent of the seizures occurring at night.  Prior to the seizures, he experienced sharp pains in the left side of the head, followed by tongue biting, frothing at the mouth, muscle spasms, and the loss of bladder control.  After a period of 20 to 30 minutes of unconsciousness, the Veteran would feel weak and exhausted and it would take about 24 hours to recover.  The Veteran noted that his mother also had a seizure disorder, for which she was taking the same medication as the Veteran.  Since service, the Veteran had been unable to maintain employment, due to absenteeism that he attributed to his seizure disorder.  The VA social worker indicated that there was no reason to doubt the validity of the information provided.

The Veteran submitted an application to reopen his claim of service connection for convulsive disorder, grand mal, in March 2008.  Evidence received since the April 1979 rating decision consists of multiple lay statements from the Veteran, VA treatment records, and a March 2012 letter from a treating VA medical professional.  

Again, the Veteran claims that his childhood seizure disorder had fully resolved by age 14, but that he started experiencing seizures again following an incident where he blacked out and hit his head in service.  For evidence to be new and material, it would have to tend to show that the Veteran's preexisting convulsive disorder was permanently aggravated due to his military service.  The Board finds the evidence received since the April 1979 rating decision does.

In that regard, a March 2012 letter from a VA medical professional stated that according to the Veteran's history he suffered from seizures as a child, but not for multiple years prior to service.  In 1969, the Veteran slipped and hit his head and sometime thereafter his seizures started again.  The seizures have continued to the present.  The medical professional concluded, "It is my professional opinion that [the Veteran's] seizures were caused by the accident he suffered while in the Navy.  It is a medical fact that head injuries can cause seizures.  Although he had seizures as a child, these had dissipated for several years prior to him hitting his head in the shower that day and, more likely than not, they reoccurred because of the injury."  

In addition, VA treatment records show ongoing treatment for a seizure disorder.  

Finally, in several written statements and oral testimony during the March 2012 Board hearing the Veteran stated that he did not remember having seizures as a child, but that after his September 1969 fall and resulting seizures his mother indicated to him that he had some seizures as a child but had been told by a physician that he probably would not be bothered by them again.  He claimed not to have been on any medication for his seizures prior to service.  From age 14 or 15 he did not experience any more seizures.  In 1969, however, he slipped in the shower, landed on his back, and hit his head on the floor.  After that he was dazed and several fellow service members took him to the emergency room.   Since that time he had been having ongoing seizures.  The Veteran also claimed that the findings and conclusions of the 1970 Medical Board determination had not been explained to him.

Thus, there is now medical evidence of record suggesting that the Veteran's current seizure disorder was caused or permanently aggravated as a result of his military service, specifically as a result of falling and hitting his head in September 1969.  Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the March 2012 VA treatment provider's letter linking the Veteran's current seizure disorder to his military service, at the very least, raises a reasonable possibility of substantiating the claim and constitutes new and material evidence sufficient to reopen the Veteran's claim.

However, as will be discussed more fully below, the Board finds that additional development is necessary prior to adjudication of the claim of entitlement to service connection for convulsive disorder, grand mal, on the merits.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for convulsive disorder, grand mal, is reopened; the appeal is granted to this extent only.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits can be reached for the issue of entitlement to service connection for convulsive disorder, grand mal.

VA's duty to assist also includes a duty to provide the Veteran with a proper medical examination or opinion when warranted.  In this respect, the Board notes that in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that the Veteran has not been afforded a VA examination in this case.  Given the evidence indicating that the Veteran had a seizure disorder that preexisted service, evidence of a seizure in service, and a current diagnosis of a seizure disorder, the Board concludes that a VA examination is required prior to final adjudication in this case.

As to the Veteran's current lay assertions, as discussed above he claims he did not remember having seizures as a child, but that after his September 1969 fall and resulting seizures his mother indicated to him that he had some seizures as a child but had been told by a physician that he probably would not be bothered by them again.  He also claims not to have been on any medication for his seizures prior to service and that from age 14 or 15 he did not experience any more seizures.  Finally, the Veteran contends that he slipped, fell on his back, and hit his head in September 1969, after which time he has experienced ongoing seizures.  

The Board finds the above assertions extremely problematic given that one or more service treatment records indicate that the Veteran claimed he was treated with medication from age 14 for a seizure disorder, that he stopped taking this medication two months prior to entrance into service, that he began experiencing seizures again one month thereafter (and, therefore, about one month prior to entrance into service) and had a seizure in the same month before his entrance into service, and that he did not fall, hit his head, and then start experiencing seizures, but instead that he blacked out and then fell (without any mention of hitting his head).  The Board finds the Veteran's contemporaneous representations and the medical evidence of record substantially outweighs the Veteran's current representations as to his pre-service and in-service seizure history made 40 years or more after the incidents in question and made in pursuit of a claim for compensation benefits.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing an applicant's credibility, the Board may consider any evidence of interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, and desire for monetary gain).  In light of the foregoing, the examiner should not consider to be credible the Veteran's allegations of not taking medication for seizures prior to service, not experiencing seizures prior to service from age 14 or 15, or that he did not begin experiencing seizures again until after slipping and hitting his head in service.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.").  

Based on the March 2012 VA medical professional's reliance on the Veteran's non-credible reported seizure history, the Board must reject the opinions expressed therein as non-probative due to their reliance on this narrative factual premise which the Board concludes is most likely false.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA medical examination for his claimed convulsive disorder, grand mal.  The claims file must be provided to the examiner for review and the examiner should note that it has been reviewed.  Following a review of the relevant evidence in the claims file, obtaining a complete history from the Veteran, a clinical evaluation, and any tests that are deemed necessary, the examiner is asked to provide an opinion on the following:

a.)  As to any diagnosed convulsive disorder state whether such disability is a congenital disease, congenital defect, or the result of injury?  In determining whether a condition is a defect, as opposed to a disease or injury, the examiner should expressly consider the following definitions provided by VA's General Counsel:

The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  

b.)  As to any diagnosed convulsive disorder the examiner determines to be a disease or injury, the following opinion should be provided:

Did the diagnosed convulsive disorder clearly and unmistakably exist prior to active service and clearly and unmistakably undergo no permanent increase in severity as a result of military service?

c)  As to any diagnosed convulsive disorder the examiner determines to be a defect, the following opinion should be provided:

Is there a 50 percent or better probability that the Veteran developed superimposed neurologic or other pathology as a result of military service?  

The examiner should provide a complete rationale for any opinion provided.  If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

As discussed above, in reaching his or her conclusions the examiner should not consider to be credible the Veteran's current representations of not taking medication for seizures prior to service, not experiencing seizures prior to service from age 14 or 15, or that he did not begin experiencing seizures again until after slipping and hitting his head in service.

2.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


